DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 01/14/2020 and claims the benefit of the priority of People’s Republic of China Patent Application No. CN201910815496.0 filed 08/30/2019. 

Information Disclosure Statement
The information disclosure statements submitted on 01/14/2020 has been considered by the examiner.
Claim Status
Claims 1-14 are being examined on the merits in this office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 on romanette (ii) recites “an other”. This should be one word and the claim should be amended to recite “another”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation at least 80%, and the claim also recites at least 99% which is the narrower statement of the range/limitation. Similarly, claim 11 recites the broad recitation 0.025 mg-250 mg, and the claim also recites 1 mg-100 mg which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090291086 (hereinafter “the ‘086 publication).
 Regarding claim 1 and 3, ‘086 teaches a method of attenuating post-ischemic reperfusion injury (IRI) in the brain by administering to a patient a phosphatidylserine (PS)-binding agent (claim 1) and that the PS binding agent comprises annexin (A5) (claim 7 and 8 and [0064-0065]). ‘086 further teaches the compositions and methods for attenuating or preventing ischemic reperfusion injury (IRI) in the context of stroke, myocardial infarction, organ transplantation, tissue grafting, and surgery [0050]. ‘086 further discloses that the methods use annexin to treat cerebral ischemic attacks by administering an effective amount of modified annexin protein and that transient cerebral ischemic attacks frequently precede full-blown strokes [0180, 0190-0193]. ‘086 discloses that the administered annexin decreased brain damage following cerebral thrombosis and global cerebral ischemia (abstract).
Regarding claim 8, ‘086 teaches that the annexin may be produced recombinantly and expressed in prokaryotes [0116-0121].
Regarding claim 10, prior art reference ‘086 also teaches that the composition comprising annexin V is administered by bolus intravenous injection and/or through an intravenous drip (claim 15, [0031, 0171, and 0177-0179]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012136819 (hereinafter “the ‘819 publication”) in view of US 20090291086 (hereinafter “the ‘086 publication).
 ‘819 teaches a method of administering an effective amount of annexin (A5) or a functional analogue or variant thereof to a patient in need of such treatment wherein the 
The disclosed SEQ ID NO: 1 of ‘819 is 100% identical to the instant SEQ ID NO: 1 (See sequence match below).

    PNG
    media_image1.png
    469
    716
    media_image1.png
    Greyscale

‘819 does not explicitly teach use of A5 to treat cerebral stroke or ischemic stroke.
‘086 teaches a method of attenuating post-ischemic reperfusion injury (IRI) in the brain by administering to a patient a phosphatidylserine (PS)-binding agent (claim 1) and that the PS binding agent comprises annexin (A5) (claim 7 and 8 and [0064-0065]). ‘086 further teaches the 
‘086 further discloses that the methods use annexin to treat cerebral ischemic attacks by administering an effective amount of modified annexin protein and that transient cerebral ischemic attacks frequently precede full-blown strokes [0180, 0190-0193]. ‘086 discloses that the administered annexin decreased brain damage following cerebral thrombosis and global cerebral ischemia (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the annexin A5 of ‘819 to treat cerebral stroke such as ischemic stroke because ‘086 teaches that the administration of annexin helped in the treatment of cerebral ischemia. A skilled artisan would have been motivated and would have had a reasonable expectation of success in using the method of ‘819 and use the annexin A5 of SEQ ID NO: 1 to treat cerebral stroke because ‘819 discloses that the polypeptide was already successful in the treatment or prevention of complications such as ischemia and stroke in organs including the brain and ‘086 teaches that annexins including annexin A5 was successful in the treatment of cerebral ischemia and that it decreased brain damage following cerebral thrombosis and global cerebral ischemia.
Regarding claim 2 and 9, ‘819 teaches that the Annexin A5 or functional equivalent of A5 is from human Annexin A5 (SEQ ID NO: 1) and that functional analogue of Annexin which is a protein which is more than 50%, more than 75%, such as more than 80%, more than 90%, or even more preferably more than 95% identical to human Annexin A5, SEQ ID NO: 1 (claims 14).

Regarding claim 7, MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight.
Regarding claim 8, ‘086 teaches that the annexin may be produced recombinantly and expressed in prokaryotes [0116-0121].
Regarding claim 10, ‘819 teaches that the pharmaceutical compositions comprising annexin A5 may be formulated for parenteral, intravenous, intra-arterial, intraperitoneal, intra-muscular or subcutaneous administration, or administration from a drug-eluting stent, or they may be administered by infusion techniques or sterile injectable (p. 12, line 24-30).
In addition, prior art reference ‘086 also teaches that the composition comprising annexin V is administered by bolus intravenous injection and/or through an intravenous drip (claim 15, [0031, 0171, and 0177-0179]).

Regarding claim 12, ‘819 teaches a  pharmaceutical composition comprising a therapeutically effective amount of annexin A5 or a functional analogue or variant thereof (p. 3, line 8-10, p. 6, line 31-33, and claim 15).
Regarding claim 13 and 14, ‘086 teaches that in some embodiments, the therapeutic methods include administration of one or more thrombolytic agents and/or one or more thrombus removal devices in conjunction (before, after, or simultaneous) with administration of the PS binding agent (which includes annexin A5) [0193]. ‘086 further teaches that the thrombolytic agent is typically a drug capable of dissolving a thrombus and are used to treat heart attack and stroke [0193].

Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012136819 (hereinafter “the ‘819 publication”) in view of US 20090291086 (hereinafter “the ‘086 publication) and Iadecola et al. in (Nat Med: 17(7): 796–808.)
‘819 teaches a method of administering an effective amount of annexin (A5) or a functional analogue or variant thereof to a patient in need of such treatment wherein the method helps in the treatment, prevention or reduction of peri- or postoperative complications such as cellular damage, ischemia and or reperfusion injury to, and or thrombosis in, a target organ (claims 1 and2). ‘819 further teaches that the peri- or postoperative complication is selected from myocardial infarction, congestive heart disease, stroke, TIA, and postoperative limb ischemia (claim 11 and page 8, line 9-15). ‘819 further teaches that the complications may 
‘086 teaches a method of attenuating post-ischemic reperfusion injury (IRI) in the brain by administering to a patient a phosphatidylserine (PS)-binding agent (claim 1) and that the PS binding agent comprises annexin (A5) (claim 7 and 8 and [0064-0065]). ‘086 further teaches the compositions and methods for attenuating or preventing ischemic reperfusion injury (IRI) in the context of stroke, myocardial infarction, organ transplantation, tissue grafting, and surgery [0050]. ‘086 further discloses that the methods use annexin to treat cerebral ischemic attacks by administering an effective amount of modified annexin protein and that transient cerebral ischemic attacks frequently precede full-blown strokes [0180, 0190-0193]. ‘086 discloses that the administered annexin decreased brain damage following cerebral thrombosis and global cerebral ischemia (abstract).
‘086 does not disclose the cerebral stroke from over-activation of immune cells or cerebral nerve injury caused by excitotoxicity of N-methyl-D-aspartate.
Iadecola et al. discloses that microglia contribute to post-ischemic inflammation by producing TNF, IL-1β, ROS and other pro-inflammatory mediators (p. 13, box 2, 2nd paragraph, line 3-4). Iadecola further discloses that over activation of the NMDA subtype of glutamate receptors leads to cytoplasmic accumulation or Ca2+, which activates Ca2+ dependent enzymes, including the proteases calpain and caspase and that these events lead to necrosis or nd paragraph, line 22-29). Iadecola discloses that Immunity and inflammation are key elements of the pathobiology of stroke (abstract)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the annexin A5 of ‘819 and ‘086 publication to treat over activation of immune cells such as microglia and excitotoxicity caused by NMDA because Iadecola discloses that over activation of microglia and NMDA play a key role in ischemic inflammation which are key elements of the pathobiology of stroke. A skilled artisan would have been motivated and would have had a reasonable expectation of success in using the method of ‘819 and ‘086 and use the annexin A5 of SEQ ID NO: 1 to treat over activation of microglia and NMDA which Iadecola discloses is key in stroke, because ‘819 discloses that the polypeptide was already successful in the treatment or prevention of complications such as ischemia and stroke in organs including the brain and ‘086 teaches that annexins including annexin A5 was successful in the treatment of cerebral ischemia and that it decreased brain damage following cerebral thrombosis and global cerebral ischemia.
Regarding claim 4, Iadecola discloses that Microglia contribute to post-ischemic inflammation by producing TNF, IL-1β, ROS and other pro-inflammatory mediators (p. 13, box 2, 2nd paragraph, line 3-4).
Regarding claim 5 and 6, Iadecola discloses that over activation of the NMDA subtype of glutamate receptors leads to cytoplasmic accumulation or Ca2+, which activates Ca2+ nd paragraph, line 22-29).

Conclusion
Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654